Filed 1/19/22 In re M.C. CA2/2
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                         DIVISION TWO


In re M.C. et el., Persons Coming                           B311013
Under the Juvenile Court Law.                               (Los Angeles County
                                                            Super. Ct.
                                                            No. 20CCJP01369ABC)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

R.M.,

         Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, D. Zeke Zeidler, Judge. Affirmed.
     John L. Dodd, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephanie Jo Reagan, Deputy
County Counsel, for Plaintiff and Respondent.

                              ******


      R.M. (mother) is the mother of three children who are
dependents of the juvenile court: M.C. (born October 2008), M.S.
(born May 2012), and P.S. (born December 2015).1 Mother appeals
from an order of the juvenile court finding true supplemental
allegations in a petition filed pursuant to Welfare and Institutions
Code section 387 and removing the three children from her
custody.2 Mother also challenges the juvenile court’s order granting
father sole legal custody of M.C. We find no error and affirm the
orders.

           FACTUAL AND PROCEDURAL HISTORY
Prior history
      Mother had five referrals between 2010 and 2016. In 2010,
mother and father were involved in a violent incident, which was
substantiated. Mother had a criminal court case stemming from
the incident, and a voluntary family maintenance plan (VFM) was
recommended. Mother refused to participate with the case plan
and was noncompliant with services.
      In January 2011, the Los Angeles County Department of
Children and Family Services (DCFS) received an anonymous


1      M.C.’s father is Michael C. (father). The father of M.S. and
P.S. is Noel S. The fathers are not parties to this appeal.
2     All further statutory references are to the Welfare and
Institutions Code.




                                  2
referral alleging that mother neglected and physically abused M.C.
The allegation was deemed unfounded. In November 2012, DCFS
received a referral of emotional abuse, which due to mother and the
children’s whereabouts being unknown and them being identified as
homeless, was deemed inconclusive.
        In 2013, DCFS investigated allegations of emotional abuse,
general neglect, and sexual abuse as to M.C and M.S. The
allegations were deemed inconclusive, as mother was uncooperative
during the investigation.
        In 2016, it was reported that mother and Noel S. had a
physical altercation in which Noel S. was reportedly pepper
sprayed. The resulting investigation was inconclusive.
Referral and investigation in the present matter
        On February 14, 2020, M.S. (then seven years old) reported to
school with markings on his face and legs. The same day the social
worker arrived at M.S.’s school and observed fresh red markings
under his eye on the right side of his face, a mark on top of his right
leg as well as a dark, brown-colored mark that appeared to be an
old bruise. There was another dark, brown-colored mark that
appeared to be an old bruise on his right leg, two more dark, brown-
colored marks that appeared to be old bruises and two fresh red
marks on his left inner leg, marks on his outer left leg, marks on
the left side of his stomach, and a mark on his left chest area.
There was a dark, brown-colored mark that appeared to be an old
burn on his stomach, and a fresh red mark on the upper left side of
his chest.
        In response to the social worker’s question to M.S. about how
he obtained the fresh red markings, he reported that the previous
day his sister M.C. hit him with a cord because M.S. had shot his
little brother P.S. with a toy nerf gun. M.S. reported that his
mother told M.C. to get a cord, and she then started hitting him




                                  3
with the cord. M.S. described the cord as black with a small white
piece of paper on it. When the social worker asked M.S. if he is hit
often by M.C., he reported that he is hit with brooms and cords.
When asked how many times he has been hit, M.S. reported “18
times.” When the social worker asked M.S. how he obtained the
older markings, M.S. responded that he had been hit with a cord by
mother a long time ago. The social worker asked M.S. how he is
usually disciplined, and he reported that he is usually hit with an
open hand on his shoulder. M.S. reported that he had not seen his
father, Noel S., since last year on his birthday.
       The same day the social worker visited M.C. (then 11 years
old) at her school. M.C. appeared concerned, and when the social
worker explained the reason for her visit, M.C. said her mother told
her, “What goes on in our home stays in our home.” M.C. then
stared at the social worker and refused to speak further.
       A Los Angeles police officer interviewed M.S. on the same day
and heard much the same as what had been told to the social
worker. A representative of the Los Angeles County Sheriff’s
Department took M.S. into protective custody and took photographs
of the child before releasing him to DCFS. Detective Liliana
Becerra of the Special Victims Bureau opined that the fact that the
markings were “downward” strikes indicated that M.S.’s injuries
were not accidental. Detective Beccera reported that M.C. stated, “I
didn’t [whip M.S.] and if you wanna know what happened you’re
gonna have to talk to my momma.” Detective Beccera believed M.C.
was protecting her mother.
       The social worker went to mother’s home where mother
stated that she was in the living room helping P.S. with his
homework when she heard screaming. Mother got up to see what
was going on. M.S. reported that M.C. had hit him with an
extension cord. M.C. reported that it was an accident, although




                                 4
M.S. insisted that she did it on purpose. Mother reported that M.S.
showed her the mark on his face and one of his legs, but she was not
aware of any other marks caused by M.C. After observing the
photographs of M.S., mother denied physically abusing the child
and denied that M.C. was the disciplinarian for the child. Mother
admitted that the dark brown marks on M.S.’s inner right and left
leg might have come from her disciplining him with a belt last year.
Mother stated that her method of disciplining the child was taking
away their phones or TV, making the children stand in the corner
or “hitting them with an open hand on the butt or hand.” Mother
agreed to allow M.S. to be seen at health services that evening.
Mother denied any mental health issues for her or the children, and
denied any violence in the home. Mother denied having contact
information for father or Noel S.
       The social worker then met again with M.C., who was willing
to speak with the social worker in the living room with mother
present. M.C. reported that she had been playing with an extension
cord, “swinging it around like a cowboy.” The child reported that
she hit M.S. by accident. When the social worker asked if mother
told her to get the extension cord, M.C. reported that she did not
remember. M.C. denied any violence in the home and reported that
she had last spoken with father in 2018. Both M.S. and M.C.
confirmed that they had been hit by mother with a belt as a form of
discipline.
       The social worker heard that evening from a nurse that
mother arrived for M.S.’s examination but refused to speak to the
nurse practitioner and refused to allow M.S. to be seen alone. The
nurse practitioner was not allowed to take any photographs and
was only able to observe the markings on the child. Mother
informed the nurse that she did not have time for this and that she
would not come back. The nurse practitioner opined that the marks




                                 5
she observed on M.S. were consistent with physical abuse, and that
she did not “believe that the marks and bruises [were] consistent
with the family’s story of the sibling [M.C.] hitting the child as she
does not believe that the marks could be made with a child’s
strength of [M.C.’s] stature.” The social worker left mother a
message indicating that it was imperative that M.S. be seen for
medical care for his injuries. The social worker did not get a
response from mother.
       After completing the investigation the social worker
concluded that the children were at very high risk for future abuse
and neglect.
Section 300 petition and detention
       On March 9, 2020, DCFS filed a dependency petition
pursuant to section 300 alleging that all three children were
described by section 300, subdivisions (a), (b), and (j). The court
ordered the children detained from mother and their respective
fathers, and they were placed with relative caregivers.
       In April 2020, DCFS filed a jurisdiction/disposition report. In
an interview M.C. informed the social worker that mother had
instructed her to hit M.S., stating, “my mom instructed me to get
the belt and she told me to hit him.” When the social worker asked
M.C. if mother had forced her to hit her brother, M.C. responded,
“no she didn’t force me. She instructed me and I listened to my
mom.”
       M.S. was also interviewed. As to the allegations M.S. stated,
“my mom told [M.C] to get the belt but she got the cable and started
to hit me.” M.S. stated that M.C. “trapped” him in his room and
would not stop, even after mother instructed her to stop. M.S.
recounted other occasions when he was hit by mother. P.S., then
age 4, reported that “[t]hey whoop [M.S.] with [a] belt.” The social




                                  6
worker attempted to get a clear answer from P.S. as to who he
meant when he said “they,” but was not successful.
       Father, in a telephone interview, insisted that M.C. would
never have hit M.S., stating, “[M.C.] is the nicest girl. She wouldn’t
have done that. It would have been an adult in the home.” Father
stated that M.C. was “always really quiet” and that he never
observed any marks or bruises on her. Noel S. stated that he never
saw mother hit any of the kids, offering, “She was probably
stressed.”
       A detective reported that two misdemeanor charges had been
filed against mother, who was scheduled to be arraigned sometime
in July 2020.
       Mother provided the social worker with a certificate of
enrollment for an anger management course. Mother’s anger
management counselor confirmed mother successfully completed
that course and a parenting course. Though mother claimed she
was enrolled in individual counseling, she had not provided proof of
such enrollment.
Jurisdiction/disposition
       At the July 2020 adjudication on the section 300 petition,
father was found nonoffending, but the petition was sustained as to
all three children based on the allegations regarding mother.
Counts a-1, b-1, and j-1 alleged that mother created a detrimental
and endangering home environment for the children when she
instructed M.C. to physically discipline M.S. with an extension cord.
Counts a-2, b-2, and j-2 alleged that mother physically abused M.S.
by striking him with an extension cord and a belt on prior
occasions, leaving dark brown marks on his body.
       The juvenile court held the disposition hearing in August
2020. The court took into evidence the sustained petition and
DCFS’s reports. The court also received a letter of completion and




                                  7
certificate dated June 2020 indicating mother completed a 15-week
parenting program and had demonstrated a good understanding of
the program.
       Mother testified that she had learned from the parenting
program and anger management courses she had taken. Mother
also accepted responsibility for instructing M.C. to hit M.S. She
acknowledged that she had hit M.S. in the past with a belt, but
denied that it caused any bruising.
       DCFS argued that the children should be removed from
mother, who had only recently accepted responsibility for her
actions, and was not enrolled in individual counseling, which DCFS
believed was necessary to prevent future abuse.
       Mother’s counsel argued that the children should be returned
to mother with a family preservation referral. Counsel for the
children also argued that the children could safely be released to
mother with services in place.
       The juvenile court declared the children to be dependents, but
found that services were available to prevent removal. The court
found release of the children to mother with services would not be
detrimental to the children. The court ordered M.C. released to
mother and father, and M.S. and P.S. released to mother and
removed from Noel S. The court ordered the children placed in
mother’s home under the supervision of DCFS. The court ordered
DCFS to provide family maintenance services to mother and father,
and bypassed services to Noel S.
       Mother was ordered to attend and complete a DCFS-approved
parent education program, conjoint counseling with the children if
recommended by the children’s therapists, and individual
counseling with a licensed therapist to address case issues. P.S.
was to be referred for an individualized education plan (IEP).




                                  8
Mother’s case plan also required family preservation services, and
the court advised mother to cooperate with the social workers.
Removal application and order
       Less than a week after the disposition hearing, M.S.’s
assigned therapist contacted DCFS for assistance in trying to reach
mother to schedule an appointment. Mother indicated she did not
want services initiated at that time. The social worker visited the
children on August 26, 2020, at the maternal grandmother’s home.
When the social worker asked to speak to mother, maternal
grandmother stated that mother was on the phone and that the
social worker should speak to mother’s lawyer. Mother did not
respond to a text message from the social worker the following day.
       On August 27, 2020, the social worker went to mother’s home
and met with mother and the children. Mother agreed to receive
services to assist her in obtaining beds for the children. When the
social worker asked mother why she had not responded to the text,
mother said her children often play with her phone. She denied
seeing the text.
       On September 2, 2020, the social worker received an e-mail
from Harbor Regional Center that mother refused to allow them to
e-mail her an application or consent forms for services. On
September 8, 2020, the social worker called mother and left her a
voice mail message to schedule a home visit. Mother did not
respond.
       On September 11, 2020, M.C.’s assigned therapist attempted
to contact mother to conduct an initial assessment, but mother did
not answer her phone. The therapist left a message. Mother later
reported to the social worker that M.C. did not want to participate
in therapy.




                                 9
       On September 15, 2020, the social worker scheduled a home
visit with mother for September 16, 2020. Mother allowed the
social worker in the home, and they discussed P.S.’s proposed IEP.
       The social worker was also able to complete a home visit on
September 18, 2020, at which time she observed the three children.
Mother reiterated that M.C. did not want to participate in therapy.
When the social worker asked M.C. why, she just shook her head.
Another visit to the children was successfully carried out on
September 25, 2020.
       On October 6, 2020, the social worker went to the home to
conduct an unannounced visit. Mother would not allow the social
worker inside because he came without scheduling an appointment.
The social worker explained that it was an unannounced visit, but
mother would not allow him in the home or allow him to speak to
the children.
       The same day the social worker received an e-mail from a
psychologist with the Department of Mental Health who reported
that she had been unsuccessfully trying to schedule an assessment
for P.S. The psychologist asked for the social worker’s assistance in
conveying the importance of scheduling the assessment to mother.
       On October 13, 2020, the social worker sent mother a text
asking if he could schedule an appointment to come and visit the
children to which he received no response. Two days later mother
texted the social worker to let him know that P.S. was chronically
ill, and she did not want people around him. In response to the
social worker’s question to mother if she had taken P.S. to the
doctor, mother said she did not consent to the social worker
receiving P.S.’s medical or educational information.
       On October 20, 2020, the social worker texted mother about
going to the family home to see the children. Mother replied that
she would be consulting with her attorney about whether the visits




                                 10
could be conducted via Zoom or WebEx. The same day the family
preservation worker called the social worker to report that mother
stated she was not ordered to participate in family preservation and
preferred visits to be via Zoom or WebEx.
       On October 28, 2020, DCFS filed an order seeking to remove
the children from mother, which was signed by the juvenile court.
       The children were removed from mother on October 30, 2020.
M.C was placed with father, and M.S. and P.S. were placed with
maternal grandmother.
Supplemental petition and report
       On November 3, 2020, DCFS filed a supplemental petition
pursuant to section 387.3 The petition alleged that the previous
disposition was not effective in protecting the children because
mother refused to comply with the juvenile court’s order for
individual counseling and family preservation services and failed to
allow DCFS access to the children. The juvenile court agreed that
although mother had partially complied with court orders, mother
had not enrolled in individual counseling, family preservation, or
services for the children, and was not permitting DCFS monthly
face-to-face contact with the children. The juvenile court ordered
the children detained.
       DCFS prepared a report in anticipation of the February 2021
adjudication and disposition of the supplemental petition. M.C. was
happy living at father’s home. Father reported that mother was
difficult to deal with and that M.C. seemed “secretive.” M.C. denied
there were any issues in mother’s home and denied that mother


3     Section 387 permits DCFS to seek an order “changing or
modifying a previous order by removing a child from the physical
custody of a parent” after a noticed hearing based upon a
supplemental petition.




                                11
ever hit her. M.C. reported that in October 2020, P.S. went to the
doctor and was given a breathing machine. M.C. did not know why
mother would not allow the social worker to visit them in October
2020.
       M.S. denied that mother physically abused him or that
anyone had hit him. He denied that anyone said anything to make
him feel uncomfortable. P.S. also denied being hit by mother.
       During an interview with a maternal uncle, he reported that
the children were wearing the same clothes they had been wearing
since before the placement because mother refused to provide
additional clothing for them. The social worker informed maternal
uncle that he would process a clothing allowance for the children.
The maternal uncle expressed concern that mother would not
comply with the court’s orders.
       The social worker attempted to contact mother to interview
her on November 13, 2020. Despite leaving a message asking for a
return call, none came. The social worker tried to reach mother
again on November 25, 2020, and again left a message asking for a
return call. The social worker also sent mother a text message on
the same date. The social worker tried to reach mother again on
December 2, 2020, but mother’s phone was not receiving calls. The
social worker sent mother a text message, but she did not respond.
Mother responded only to a text message about setting up a
visitation schedule.
       The Casey Foundation, which had provided mother with a
food voucher and could provide rental and utility assistance,
reported that mother’s compliance was very low. The Casey
Foundation was planning to close mother’s services on
December 12, 2020.
       As of January 13, 2021, mother still had not contacted DCFS
to provide a statement for the report. Due to mother’s




                                12
noncompliance, DCFS reported that the risk to the children was
very high. DCFS recommended that mother be provided with
reunification services for M.S. and P.S., and that the case be closed
as to M.C. with a juvenile custody order granting father sole
physical custody of M.C. and shared legal custody between mother
and father, with monitored visits for mother.
Adjudication and disposition of the supplemental petition
       The adjudication of the supplemental petition was held on
February 5, 2021. The juvenile court received DCFS’s reports into
evidence as well as a parenting certificate for mother dated
June 16, 2020, an anger management certificate and letter dated
July 16, 2020, a counseling document signed October 23 and 27,
2020, and an L.A. Cares program notice dated October 29, 2020.
       The social worker’s testimony
       The social worker testified that he had been working with the
family since May 2020, and he had provided mother with a copy of
the court’s disposition minutes and referrals tailored to her case
plan. Mother was assigned to participate in family preservation
with Dignity House, but refused to participate in the program.
Mother would not allow the family preservation social worker into
her home to conduct an assessment or interviews. The social
worker referred mother to the Casey Foundation to assist with
services, but mother did not enroll in the programs. Mother never
provided documentation that the children were following up with
therapy or regional center services.
       Mother allowed the social worker into her home to speak with
the children twice in August 2020 and twice in September 2020.
However, mother would not allow the social worker into her home
in October 2020, despite several requests. Mother inquired if the
visits could be conducted via Zoom or WebEx, but the social worker
responded that he was required to see the children face-to-face. The




                                 13
social worker made a total of about eight to 10 attempts to see the
children in person, but mother refused. Since the time that the
detention petition was filed, mother had not provided the social
worker any documentation that she was enrolled in services and
had not responded to the social worker’s calls. The social worker
acknowledged that during the visits that he was able to complete,
he did not see anything concerning or anything that presented a
risk to the children.
       Mother’s testimony
       Mother acknowledged receiving referrals from the social
worker, but when she followed up on the referrals they either had
waiting lists or provided the wrong services. Mother stated that she
informed the social worker of this but did not receive any additional
referrals. Mother acknowledged that around the beginning of
October there was an occasion when she did not allow the social
worker into the home. She informed the social worker that she and
her family were not feeling well and asked if the visit could be done
by Zoom or WebEx. Mother denied that the social worker ever
returned to her home. Mother also acknowledged receiving a call
from family preservation services and inquired if such services
could be provided via Zoom or conference call. Mother explained
that the family was sick, and she did not feel it was in her children’s
best interest to allow people into the home.
       Mother testified that she was enrolled in individual
counseling through Compton Mental Health. She enrolled in the
program in January 2021 and had an upcoming appointment.
Mother admitted she never informed the social worker that she had
enrolled at Compton Mental Health. Mother testified that she
maintained communication with the social worker and offered to
meet with him, but he did not respond to her. Mother believed the
social worker did not give her the opportunity to enroll in services.




                                  14
       Trial court ruling
       On February 10, 2021, the court issued its ruling, finding that
the social worker “tried everything to get the mother to cooperate
and comply. The mother wouldn’t enroll in programs, stopped
allowing the unannounced home visits, and became uncooperative.
And he gave her specific referrals to programs.” As to mother’s
concerns for the health of her children, the court stated, “at this
point, the children were placed [in the] home of mother under the
supervision of [DCFS] with a plan in place, with a safety net to
ensure their safety, and that safety net has not been successful.”
       The court found the supplemental petition true by a
preponderance of the evidence.
       Disposition
       For the dispositional phase, the court considered the same
evidence it considered for the adjudication, plus the stipulated
testimony of M.C. that she was willing to return to mother.
       DCFS recommended that jurisdiction be terminated as to
M.C. with a juvenile court order granting father sole physical
custody, with joint legal custody to father and mother. Father’s
counsel agreed, but asked that father be granted sole physical and
legal custody. M.C.’s counsel submitted on DCFS’s
recommendations but advised the court that M.C.’s main concern
was her wish to have visitation with mother.
       As to M.S. and P.S., DCFS recommended that they be
removed from mother with family reunification services offered to
mother. M.S.’s and P.S.’s counsel joined in DCFS’s
recommendation.
       The court found by clear and convincing evidence that the
previous case plan had not been successful in ensuring the
children’s safety. The court found by clear and convincing evidence
that remaining in mother’s care would provide a substantial danger




                                 15
and risk of detriment to the children’s physical health, safety,
protection, or physical or emotional wellbeing. The court removed
the children from mother’s custody.
      M.S. and P.S. were ordered to be suitably placed, and granted
mother monitored visitation and reunification services.
      The court placed M.C. with father and terminated jurisdiction
with a juvenile custody order granting father sole legal and physical
custody and granting mother monitored visitation.
      Notice of appeal
      On March 1, 2021, mother filed her notice of appeal.

                            DISCUSSION
      Mother contends that substantial evidence did not support
the juvenile court’s decision to sustain the allegations in the
supplemental petition. She further argues that the dispositional
order removing the children from her custody is unsupported by
substantial evidence. Finally, mother contends that the trial court
erred in ordering sole legal custody of M.C. to father because
mother was given no prior notice that such an order was under
consideration, and it was not supported by substantial evidence.
      We address each of mother’s contentions separately below.
We find that substantial evidence supported the juvenile court’s
findings sustaining the allegations in the supplemental petition and
removing the children from mother’s care. We further find no error
in the juvenile court’s decision granting father sole legal custody.
Therefore, affirm the orders.
I.    The supplemental petition
      A.    Applicable law and standard of review
      Section 387 provides that an order changing or modifying a
previous order by removing a child from the physical custody of a
parent shall be made only after noticed hearing upon a




                                 16
supplemental petition. The supplemental petition must contain “a
concise statement of facts sufficient to support the conclusion that
the previous disposition has not been effective in the rehabilitation
or protection of the child.” (§ 387, subd. (b).)
       The hearing on a supplemental petition is bifurcated. (In re
D.D. (2019) 32 Cal.App.5th 985, 990 (D.D.).) First, the juvenile
court conducts an adjudication hearing in which it must find by a
preponderance of the evidence whether or not the facts alleged in
the supplemental petition are true. (Ibid.) At the adjudication
hearing, “the sole issue is whether the allegations in the
supplemental petition are true that the previous disposition order
has been ineffective in the protection or rehabilitation of the child.”
(Ibid.)
       If it finds that the allegations in the supplemental petition
are true, the court must then conduct a dispositional hearing to
determine whether there is a need to remove the child from the
parent. At the dispositional hearing, the clear and convincing
standard for removal from parental custody under section 361,
subdivision (c)(1) applies. (D.D., supra, 32 Cal.App.5th at p. 990.)
       “‘We review an order sustaining a section 387 petition for
substantial evidence.’” (D.D., supra, 32 Cal.App.5th at p. 990.)
Substantial evidence must be reasonable, credible, and of solid
value. (Ibid.) “‘We do not pass on the credibility of witnesses,
attempt to resolve conflicts in the evidence or weigh the evidence.
Instead, we draw all reasonable inferences in support of the
findings, view the record in favor of the juvenile court’s order and
affirm the order even if other evidence supports a contrary finding.’”
(Ibid.)
       “Mother, as appellant, bears the burden of showing there is
no evidence of a sufficiently substantial nature to support the
findings or order.” (D.D., supra, 32 Cal.App.5th at p. 990.)




                                  17
      B.      Substantial evidence supported the juvenile
              court’s determination that the previous
              disposition had not been effective in protecting the
              children
       Substantial evidence in the record supports the juvenile
court’s determination that the previous disposition order was
ineffective in protecting the children. The children were
dependents of the court due to allegations of physical abuse that
were found true by the juvenile court. Specifically, M.S. was struck
by M.C. with an extension cord, leading M.S. to sustain scratches,
bruising, red marks to his legs, arms, chest, and underneath his
eye. The child also had old marks on his legs and forearms, arms,
sides, legs, and chest. In addition to the abuse by M.C., at the
instruction of mother, the juvenile court found true allegations that
mother had previously physically abused M.S. by striking the child
with her hands, a belt and an extension cord. However, the juvenile
court found that services were available to prevent the children’s
removal from mother, and that in light of the available services,
release of the children to mother would not be detrimental to them.
       The initial disposition order placed the children in the home
of mother under the supervision of DCFS. DCFS was to provide
family maintenance and family preservation services. In addition,
the court ordered parenting education, conjoint counseling with the
children if recommended by their therapists, and individual
counseling to address case issues. The court specified that mother’s
individual counseling was to be with a licensed therapist and
should address case issues, “including appropriate discipline.” The
children were also all ordered to participate in individual
counseling, and P.S. was to be referred for an IEP. The court
warned mother, “Cooperate with the social workers. Social workers




                                 18
for the parents are the ones who are going to be writing the reports
with the recommendations to the court.”
       Mother refused to participate in individual counseling and did
not respond to the children’s assigned therapists who attempted to
set up appointments with the children. Mother refused to sign
consent forms for the regional center to evaluate P.S., and indicated
to the family preservation service that such services were not
required. And although mother permitted the social worker access
to the children in the months of August and September 2020, on
October 6, 2020, when the social worker tried to see the children in
person, mother refused the social worker access. It is unknown
what the social worker would have observed on that day or what
the children would have reported.
       Mother denied the social worker access to the children not
just on that one occasion, but for a period of three weeks. Starting
on October 13, 2020, the social worker began making additional
efforts to visit the children, and to reach mother to schedule a visit.
The social worker reported that he made eight to 10 attempts to
contact mother. On October 28, 2020, the social worker had no
choice but to seek court intervention and secure a removal order
due to mother’s failure to cooperate. Although mother claimed that
the children were ill, she did not report that she took them to a
doctor or consulted with a doctor. Instead, she indicated that she
did not consent to the social worker receiving the children’s medical
information.
       Mother’s reasons for denying the social worker access to the
children during October 2020 varied. Initially, she complained that
she was not given advance notice, although the social worker
explained that it was an unannounced visit. A week later, she
stated that she was denying access because P.S. had a chronic
illness. At trial, when it was pointed out that P.S.’s purported




                                  19
chronic illness had not prevented previous in-person visits, mother
stated that both she and P.S. were sick. In other testimony, she
claimed that all three children were sick. The juvenile court was
not required to credit mother’s contradictory evidence.
       The evidence described above constitutes substantial evidence
supporting the juvenile court’s determination that the previous
disposition order was ineffective. The children had been released to
mother on the condition that DCFS supervise the family and
provide services. In addition, mother was required to participate in
services and to enroll her children in appropriate services. Mother
had not cooperated and had denied the social worker access to the
children. Mother’s failure to cooperate interfered with the court’s
ability to ensure the children’s safety and wellbeing. The juvenile
court’s order finding the allegations true in the supplemental
petition were well supported and warranted under the
circumstances. (§ 362, subd. (c).)4
       Mother’s main argument appears to be that there were no
facts in the supplemental petition demonstrating that the children
were at risk of harm. Mother claims that failure to complete
counseling and programs alone are insufficient to establish a risk of
harm to the children. Mother cites several cases which hold that in
the absence of risk of harm at the time of the hearing, a petition
cannot be sustained. However, the cases mother cites all involve
initial petitions pursuant to section 300. (In re Israel T. (2018) 30


4     Section 362, subdivision (c) states: “If a child is adjudged a
dependent child of the court, on the ground that the child is a
person described by Section 300, and the court orders that a parent
or guardian shall retain custody of the child subject to the
supervision of the social worker, the parents or guardians shall be
required to participate in child welfare services or services provided
by an appropriate agency designated by the court.”




                                  20
Cal.App.5th 47, 51; In re Christopher M. (2014) 228 Cal.App.4th
1310, 1318; In re Carlos T. (2009) 174 Cal.App.4th 795, 803; In re
Nicholas B. (2001) 88 Cal.App.4th 1126, 1134.) Thus, the cases are
irrelevant. A supplemental petition pursuant to section 387, such
as the one mother challenges here, does not need to allege new
jurisdictional facts or additional grounds for dependency. Instead,
the supplemental petition need only demonstrate that the previous
disposition has not been effective in protecting the children. (In re
T.W. (2013) 214 Cal.App.4th 1154, 1161; In re Joel H. (1993) 19
Cal.App.4th 1185, 1200; In re John V. (1992) 5 Cal.App.4th 1201,
1211.)
       Due to mother’s failure to cooperate with DCFS and
participate in the court-ordered programs, the condition of the
children during the time that the social worker was unable to access
the children is unknown. While mother insists that there was no
evidence that they were harmed during this period of time, she
blocked DCFS, therapists, and family preservation workers from
seeing the children. A condition of the release of the children to
mother was intervention and the ability to speak with the children
privately. Mother refused to cooperate. Thus the juvenile court
appropriately sustained the allegations in the section 387 petition.
II.    The disposition order
       Mother argues that even if this court finds substantial
evidence supporting the juvenile court’s decision to sustain the
supplemental petition, the dispositional order removing the
children from mother’s care is unsupported by substantial evidence,
especially considering the clear and convincing standard of proof.
       A.    Applicable law and standard of review
       “‘When a section 387 petition seeks to remove a minor from
parental custody, the court applies the procedures and protections
of section 361.’” (D.D., supra, 32 Cal.App.5th at p. 996.) “Before




                                 21
removing a minor from his or her parent’s custody, the court must
find, by clear and convincing evidence, that ‘[t]here is or would be a
substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the minor if the minor were
returned home, and there are no reasonable means by which the
minor’s physical health can be protected without removing the
minor from the minor’s parent’s . . . physical custody.’” (Ibid.,
quoting § 361, subd. (c)(1).) “It is not required that the parent be
dangerous or that the child have been harmed before removal is
appropriate.” (D.D., at p. 996.) “‘The focus of the statute is on
averting harm to the child.’” (Ibid.)
       The juvenile court’s finding that removal is necessary is
reviewed for substantial evidence. (D.D., supra, 32 Cal.App.5th at
p. 996.) When reviewing a finding made pursuant to the clear and
convincing standard of proof, we must determine “whether the
record, viewed as a whole, contains substantial evidence from which
a reasonable trier of fact could have made the finding of high
probability demanded by this standard of proof.” (Conservatorship
of O.B. (2020) 9 Cal.5th 989, 1005.) Given that “[a] dispositional
determination that [a child] should be removed from her parents’
custody requires a greater degree of proof,” the proof required to
support a finding that a child is a dependent child may not support
a dispositional order removing the child from parental custody. (In
re Hailey T. (2012) 212 Cal.App.4th 139, 148.)
       B.    Clear and convincing evidence supported the
             juvenile court’s dispositional order removing the
             children from mother’s custody
       The record contains clear and convincing evidence that the
children had been physically abused by mother and at mother’s
direction. The evidence came from photographs of M.S.’s injuries
and other marks on his body, statements from M.S. and M.C., and




                                 22
mother’s own admissions. The court attempted to craft a
dispositional order that would protect the children while allowing
them to remain with mother. Substantial evidence supported the
juvenile court’s finding that the previous disposition order was
ineffective in protecting the children from potential physical abuse.
As the juvenile court explained, “the services were put into place to
prevent the reoccurrence of inappropriate physical discipline, and
without those services in place, or at least rather without mother
complying with them, that risk remains.”
      As set forth above, mother refused to participate in individual
counseling and defied the juvenile court’s order that the children be
placed in therapy. In October 2020, mother refused the social
worker’s efforts to visit with the children to ensure their safety.
She also refused services from the regional center and the family
preservation organization. Mother further ignored the social
worker’s efforts to contact her in November and December 2020 for
the purpose of obtaining mother’s statements for the section 387
disposition report. These facts supported the juvenile court’s
decision that removal was necessary in order to protect the
children. Given the original finding of substantial risk to the
children, mother’s disregard of the court orders put the children at
greater risk and demonstrated that there were no reasonable means
to protect the children without removal. Mother’s previous abuse of
the children, and her refusal to cooperate with the court’s prior
dispositional order, constitute clear and convincing evidence
supporting the juvenile court’s decision to remove the children from
mother’s custody.
III. The order granting sole legal custody of M.C. to father
      At the time of disposition on the supplemental petition, DCFS
recommended that jurisdiction be terminated as to M.C. with a
juvenile court order granting father sole physical custody, with joint




                                 23
legal custody to father and mother.5 Father’s counsel agreed, but
argued that father should be granted sole legal custody. The
juvenile court terminated jurisdiction over M.C. with an order
granting the father sole physical and legal custody. Mother’s
counsel entered an objection as to the legal custody decision, which
was overruled.
       On appeal mother argues that she was not given prior notice
that an order of sole legal custody to father was under
consideration.
       A.    Applicable law and standard of review
       “When the juvenile court terminates its jurisdiction over a
dependent child, section 362.4 authorizes it to make custody and
visitation orders that will be transferred to an existing family court
file and remain in effect until modified or terminated by the
superior court.” (In re Roger S. (1992) 4 Cal.App.4th 25, 30.) This
court generally reviews the custody orders under an abuse of
discretion standard. (Bridget A. v. Superior Court (2007) 148
Cal.App.4th 285, 300.)
       However, since mother argues that she was denied due
process of law because she was not given notice that the juvenile
court was considering an order of sole legal custody to father, the
question of whether an appellant was given constitutionally
required notice is a legal one, reviewed de novo. (Severson &
Werson, P.C. v. Sepehry-Fard (2019) 37 Cal.App.5th 938, 944.)


5     DCFS has filed a partial no-position letter in this matter,
indicating that because DCFS did not seek an order of sole legal
custody to father, it is presently taking no position on mother’s
appeal of this issue. DCFS contacted the trial counsel that
represented father below and informed him that DCFS will not be
defending the order granting the father sole legal custody. Father
has not filed a respondent’s brief addressing this issue.




                                  24
       Procedural due process focuses on the “fundamental elements
of fairness of a procedure which would deprive the individual of
important rights.” (In re Crystal J. (1993) 12 Cal.App.4th 407, 412
(Crystal).) Parenting is “a fundamental right the impairment of
which requires strict adherence to procedural due process.” (Ibid.)
       “Due process requirements in the context of child dependency
litigation have . . . focused principally on the right to a hearing and
the right to notice.” (Crystal, supra, 12 Cal.App.4th at pp. 412-413.)
“A meaningful hearing requires an opportunity to examine evidence
and cross-examine witnesses, and hence a failure to provide parents
with a copy of the social worker’s report, upon which the court will
rely in coming to a decision, is a denial of due process.” (Id. at
p. 413.) However, where a report is prepared and is available to the
parties prior to a noticed hearing, “errors or omissions in the report
cannot be characterized in terms of denial of due process.” (Ibid.)
       In Crystal, the assessment reports submitted by the agency
failed in some respects to comply with the level of detail specified in
section 366.21, subdivision (i)—specifically, the subsection which
required a report of criminal records or abuse referrals as to the
adoptive parents and an assessment of the financial stability of the
adoptive parents. (Crystal, supra, 12 Cal.App.4th at p. 413.)
Mother contended that the deficiencies in the assessment reports
constituted a violation of procedural due process. (Id. at p. 412.)
While the Crystal court agreed that the assessment reports failed in
some respects, the deficiencies did not amount to a deprivation of
procedural due process. (Id. at p. 413.)
       B.    Lack of notice of the legal custody issue did not
             amount to a deprivation of procedural due process
       Mother insists that she did not know that legal custody would
be an issue at the dispositional hearing on the supplemental
petition. Thus, mother claims, neither she nor her counsel knew




                                  25
that they should be prepared to present evidence of mother’s actions
over the years to ensure M.C. was enrolled in school, attended
medical appointments, and competently carried out other actions
concerning the exercise of legal custody.
       However, mother does not deny that she had notice of DCFS’s
intention to terminate jurisdiction with an order that M.C. should
be placed in father’s physical custody. While DCFS recommended
that the parents be granted joint legal custody, mother was
nevertheless forewarned that the question of legal custody would be
at issue at the hearing.
       In re Stacy T. (1997) 52 Cal.App.4th 1415 is distinguishable.
In Stacy, contrary to the local rules, the mother was not advised at
the detention hearing that a failure to appear at the settlement
conference would result in her default. (Id. at p. 1424.) After the
mother failed to appear at the settlement conference, the court
entered her default, and proceeded immediately to the jurisdictional
and dispositional hearings. (Ibid.) Thus, the mother missed her
opportunity to confront and cross-examine witnesses and to present
her own evidence. The mother was caught in a “catch-22 of the
local settlement conference-default scheme,” and was deprived of
her fundamental right to adequate notice and the opportunity to be
heard. (Ibid.) Stacy does not suggest that mother was deprived of a
fundamental right to notice in the matter before us.
       Mother points out that prior to a review hearing pursuant to
section 364, DCFS had an obligation to provide notice of the hearing
to the parents. (§ 292, subd. (a)(1).) Such notice must include “a
statement regarding the nature of the hearing to be held and any
change in the custody or status of the child being recommended by
the supervising agency.” (§ 292, subd. (d).) DCFS complied with
this statute by providing mother with proper notice and including
its recommendation that jurisdiction be terminated as to M.C. with




                                26
an order granting father physical custody and granting the parents
joint legal custody. The juvenile court did not follow DCFS’s
recommendation on the issue of legal custody. However, this does
not amount to a violation of procedural due process.
       Mother contends that there was no evidentiary basis for the
order granting father sole legal custody. There was however ample
evidence that mother was noncompliant with services and
uncooperative both with DCFS and with father. Father’s counsel
pointed out that “mother had an opportunity to comply with
services and resolve the issues, and mother chose not to.” At the
same time, father had “remained in compliance, remained in
communication with [DCFS],” and showed he was “able to
adequately and safely parent and protect [M.C.].” At the same time
that father’s counsel sought full legal custody, counsel also
requested that “all exchanges for visitation time occur at the La
Puente Sheriff’s Station.” The request highlights father’s previous
testimony to DCFS that mother was “difficult to deal with.” Such
evidence is sufficient to support the juvenile court’s order regarding
legal custody of M.C.
       No abuse of discretion occurred, and mother was not deprived
of procedural due process.


                          DISPOSITION
      The orders are affirmed.


                                       ________________________
                                       CHAVEZ, J.
We concur:


________________________               ________________________
LUI, P. J.                             ASHMANN-GERST, J.




                                  27